FILED
                             NOT FOR PUBLICATION                             MAR 31 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 DEMETRIOUS LONZELL GREEN,                       No. 08-55576

               Petitioner - Appellant,           D.C. No. 2:05-cv-08759-JVS

   v.
                                                 MEMORANDUM *
 K. PROSPER, Warden,

               Respondent - Appellee.



                     Appeal from the United States District Court
                        for the Central District of California
                      James V. Selna, District Judge, Presiding

                             Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        California state prisoner Demetrious Lonzell Green appeals pro se from the

district court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

DAT/Research
       Green contends that the California trial court violated his Sixth Amendment

rights pursuant to Blakely v. Washington, 542 U.S. 296 (2004), and Cunningham v.

California, 549 U.S. 270 (2007), by imposing an upper-term sentence based on

judicially-determined facts.

       Because the trial court relied on at least one permissible factor in enhancing

Green’s sentence, the California Court of Appeal’s decision rejecting this claim

was neither contrary to, nor an unreasonable application of, clearly established

federal law as determined by the Supreme Court. See 28 U.S.C. § 2254(d)(1); see

also Butler v. Curry, 528 F.3d 624, 643 (9th Cir.), cert. denied, 129 S. Ct. 767

(2008).

       AFFIRMED.




DAT/Research                               2                                    08-55576